Citation Nr: 1410928	
Decision Date: 03/14/14    Archive Date: 03/20/14

DOCKET NO.  13-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy, claimed as numbness of the right leg.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in October 2010 and February 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In his March 2013 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ).  Shortly thereafter, he withdrew that request in asking for withdrawal of all issues before the Board.  As such, his hearing request is deemed withdrawn.


FINDING OF FACT

On February 10, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired a withdrawal of all the issues before the Board.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to an increased initial evaluation in excess of 50 percent for service-connected PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for peripheral neuropathy, claimed as numbness of the right leg, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, in a signed statement dated February 10, 2014, the Veteran has withdrawn the appeals of the issues of entitlement to an increased initial evaluation in excess of 50 percent for service-connected PTSD and entitlement to service connection for peripheral neuropathy, claimed as numbness of the right leg.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these appeals and they are dismissed.


ORDER

The appeal of the issue of entitlement to an increased initial evaluation in excess of 50 percent for service-connected PTSD is dismissed.

The appeal of the issue of entitlement to service connection for peripheral neuropathy, claimed as numbness of the right leg is dismissed.



____________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


